DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-16, in the reply filed on 3/3/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the concentrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. US 2014/0223740(Matsui).
Matsui teaches a chemical conversion treatment solution comprising fluorozirconic, fluorotitanic and vanadium[0039-0051], where the preferred source of vanadium is ammonium vanadate[0049].  Matsui further teaches that the pH of the solution is preferably in the range of 3-5[0052].
Regarding claims 1-4, 7-15, Matsui does not teach presence of Mo in its solution.  Additionally, Matsui’s does not require the presence of Cr.  Therefore, the examiner concludes that the conversion treatment solution of Matsui reads on the claimed Cr free aqueous treatment solution.  
Regarding claims 5, Matsui further teaches that the vanadium is present in an amount of 10-1000mass ppm[0050], which reads on the claimed vanadium amount.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui.
Matsui’s teaching are discussed in section 8 above.  
Regarding claim 16, Matsui further teaches that the solution contains 5-5000 mass ppm of Zr and/or Ti and 10-1000mass ppm of V[0050].  The total concentrations of all coating components in the coating solution would have overlapped the claimed amount of concentrate.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  The selection of claimed amount of concentrate from the disclosure of Matsui would have been obvious to one of ordinary skill in the art since Matsui teach the same utility in its concentrate amount.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui and further in view of Greber US 2011/0132497 (Greber).
Matsui’s teaching are discussed in sections 8 and 10 above.  However, Matsui does not explicitly teach the claimed presence of gallic acid.
Greber teaches a Cr-free conversion coating solution comprising fluorocomplex of Ti and/or Zi, Mo ions and V ions(abstract).  Greber further teaches the presence of gallic acid which is used to produce a gold conversion coating with excellent corrosion protection[0026].
Regarding claim 6, it would have been obvious to one of ordinary skill in the art to have incorporated gallic acid as taught by Greber into the coating solution of Matsui in order to form a gold conversion coating with excellent corrosion protection as taught by Greber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733